460 F.2d 1261
Robert Lee WELCH, Petitioner-Appellant,v.Cecil H. PRICKETT, Warden of the Birmingham City Jail, etal., Respondents-Appellees.
No. 72-1419 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 31, 1972.

Appeal from the United States District Court for the Northern District of Alabama; Seybourn H. Lynne, Chief Judge.
Robert R. Bryan, Birmingham, Ala., for petitioner-appellant.
Earl McBee, City Atty., J. M. Breckenridge, W. C. Walker, Larry H. Warren, Birmingham, Ala., for respondents-appellees.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Upon examination of the record and briefs in this appeal, we vacate the judgment of the District Court and remand the case with directions that Welch's complaint be dismissed as moot.


2
Vacated and remanded with directions to dismiss the complaint.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I